SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-52289 Power of the Dream Ventures Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 51-0597895 (State or other jurisdiction of incorporation) (I.R.S Employer Identification No.) 1095 Budapest Soroksari ut 94-96 Hungary (Address of principal executive offices) +36-1-456-6061 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted or posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and to post such files. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). YesoNox State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.0001 par value (Class) (Outstanding at November 15, 2010) POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A Development Stage Company) INDEX TO FORM 10 September 30, 2010 Page PART I – FINANCIAL INFORMATION ITEM 1 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance sheetAt September 30, 2010 (Unaudited) 2 Condensed Consolidated Statements of OperationsFor the Nine Months Ended September 30, 2010 and 2009 (Unaudited)and for the Period from April 26, 2006 (Date of Inception) to September 30, 2010 3 Condensed Consolidated Statements of Stockholders’ EquityFor the Nine Months Ended September 30, 2010 and 2009 (Unaudited) and forthe Period from April 26, 2006 (Date of Inception) to September 30, 2010 4 Condensed Consolidated Statements of Cash FlowsFor the Nine Months Ended September 30, 2010 and 2009 (Unaudited) and forthe Period from April 26, 2006 (Date of Inception) to September 30, 2010 7 Notes to the Condensed Consolidated Financial Statements (Unaudited) 8 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3 – CONTROLS AND PROCEDURES 37 PART II – OTHER INFORMATION 37 ITEM 1 – LEGAL PROCEEDINGS 37 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS 38 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4 – REMOVED AND RESERVED 40 ITEM 5 – OTHER INFORMATION 40 ITEM 6 – EXHIBITS 41 Index POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET Notes September 30, 2010 (Unaudited) December 31, 2009 (Audited) ASSETS Current Assets Cash $ $ Other receivables 3 Total Current Assets Fixed assets, net 5 Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Capital leases payable, current portion 7 Note payable 6 Total Current Liabilities Long term liabilities Capital leases payable, less current portion 7 Total Long Term Liabilities Stockholders’ Equity Preferred stock, $0.0001 par value,10,000,000 shares authorised,issued Common stock, $.0001 par value; 250,000,000 shares authorized, 51,008,791 shares issued and outstanding 8 Additional Paid-In Capital 7,798,110 7,471,146 Deficit accumulated during development stage ) ) Other Comprehensive Income Unearned Compensation ) ) Total Stockholders’ Equity ) ) Total liabilities and stockholders’ equity $ $ 2 Index POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Notes Three Months ended September 30, 2010 Three Months ended September 30, 2009 Nine Months ended September 30, 2010 Nine months ended September 30, 2009 For the Period from April 26, 2006 (date of inception) to September 30, 2010 Net Sales $
